Claims 1, 2, 5 and 6 are currently pending with claims 3, 4, 7 and 8 being cancelled.  
The 112 rejection has been overcome in view of the present amendment and response. 
However, the rejection over Etin in view of Ullmann and Mercier is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001411 to Etin (hereinafter “Etin”) in view of US 2015/0152604 to Ullmann et al. (hereinafter “Ullmann”) and US 2019/0136002 to Mercier et al. (hereinafter “Mercier”). 
Etin discloses a composite sheet comprising a base layer and a foamable layer adhered to the base layer (abstract, and figure 1).   The base layer is a paper layer, a non-woven or a woven layer (paragraph 23).  The foamable layer comprises polyolefin having an elastic modulus of less than 0.1 GPa (paragraphs 64 and 72).  The base layer has an elastic modulus greater than 1 GPa and a shrinkage/expansion of less than 2% up to 220oC (paragraph 63).  The base layer has a thickness of 0.1 mm whereas the foamable layer has a thickness of 0.2 mm (paragraphs 63 and 78).  A thickness ratio of the foamable layer to the base layer is 2 within the claimed range. 
Etin does not explicitly disclose the base layer comprising cellulose and synthetic fibers and having a wet expansion of 0.5% or less.    
Ullmann, however, discloses a dimensionally stable wallpaper comprising a raw paper impregnated with a solution comprising at least one sugar alcohol having a formula: HOCH2[CH(OH)]nCH2OH wherein n=2, 3, 4 or 5;
an urea; and 
at least one substance selected from polyalkylene glycol and glycerin (paragraphs 16-26). 
The raw paper comprises cellulose fibers and synthetic fibers (paragraphs 27 and 93).  
The dimensionally stable wallpaper has a wet expansion of 0.3 %, or 0.5% (paragraph 106).  In particular, the dimensionally stable wallpaper has a wet expansion of 0.06 % (table 1). 
The impregnated paper layer disclosed in Ullman has improved dimensional stability which is indicative of greater strength of the bonds between the fibers (paragraphs 85 and 90).  As such, the impregnated paper must have a higher elastic modulus than the non-impregnated paper.  The impregnated paper layer disclosed in Ullman must have an elastic modulus higher than 1 GPa as well.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the paper layer having a wet expansion disclosed in Ullmann for the base layer of Etin motivated by the desire to provide a composite sheet having improved dimensional stability and greater elastic modulus.  
Etin does not explicitly disclose a protective coating further provided on the color layer.  
Mercier, however, teaches a surface covering comprising a rubber base material and a protective coating applied on the rubber base material (abstract and paragraph 177).  The rubber base material has a design such as colors or a pattern (paragraph 106).  The rubber base material is made of a thermoplastic polyolefin (paragraph 111).  The protective coating has a thickness of 5 microns within the claimed range (paragraph 131).  
The protective coating is made of polyacrylic which is the same material disclosed in Applicant’s disclosure (paragraph 130).  Therefore, it is not seen that an elastic modulus greater than 1 GPa could not be present as like material has like property. 
Additionally, Matweb Material Property Data and iPolymer from International Polymer Solutions Inc. will be relied upon as evidence to establish a fact that an acrylic polymer has a typical elastic modulus greater than 1 GPa regardless of the grade of the acrylic polymer.  
In particular, according to Material Property Data from Matweb, an acrylic polymer has an elastic modulus ranging from 2.76 to 3.30 GPa. 
Similarly, according to iPolymer from International Polymer Solutions Inc., an acrylic polymer has an elastic modulus or flexural modulus ranging from 350,000 to 500,000 psi, or 2.40 to 3.40 GPa. 
The examiner takes the position that the acrylic protective coating disclosed in Mercier would have the same elastic modulus set out in the claim because it is evident that the acrylic polymer typically has an elastic modulus in the range from 2.40 to 3.40 GPa regardless of the grade of the acrylic polymer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a protective coating disclosed in Mercier on the printed layer of the composite sheet of Etin motivated by the desire to provide a composite sheet that is cleanable, flexible, thermally stable and resilient to mechanical wear and/or damage.   

Response to Arguments
Applicant alleges the combined teachings of Etin, Ullman and Mercier do not suggest the claimed invention because Ullman does not teach an impregnated paper having an elastic modulus greater than 1 GPa.  
The examiner respectfully disagrees. 
The raw paper disclosed in Etin has an elastic modulus greater than 1 GPa (paragraph 63).  The impregnated paper layer disclosed in Ullman has improving dimensional stability which is indicative of greater strength of the bonds between the fibers (paragraphs 85 and 90).  As such, the impregnated paper must have a higher elastic modulus than non-impregnated paper.  The impregnated paper layer disclosed in Ullman must have an elastic modulus higher than 1 GPa as well.  
Applicant further states that different acrylic polymers have a wide range of elastic modulii, it is not evident that the acrylic protective layer disclosed in Mercier has an elastic modulus greater than 1 GPa.  
The examiner respectfully disagrees. 
Matweb Material Property Data and iPolymer from International Polymer Solutions Inc. will be relied upon as evidence to establish that an acrylic polymer has a typical elastic modulus greater than 1 GPa regardless of the grade of the acrylic polymer.  
In particular, according to Material Property Data from Matweb, an acrylic polymer has an elastic modulus ranging from 2.76 to 3.30 GPa. 
Similarly, according to iPolymer from International Polymer Solutions Inc., an acrylic polymer has an elastic modulus or flexural modulus ranging from 350,000 to 500,000 psi, or 2.40 to 3.40 GPa. 
The examiner takes the position that the acrylic protective coating disclosed in Mercier would have the same elastic modulus set out in the claim because it is evident that the acrylic polymer typically has an elastic modulus in the range from 2.40 to 3.40 GPa regardless of the grade of the acrylic polymer.  
Accordingly, the rejection over Etin in view of Ullman and Mercier is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788